DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10 May 2022.  These drawings are acceptable.

Response to Amendment
The amendment filed 10 May 2022 has been entered. Claims 1-4 and 6-14 remain pending in this application.  Claims 1, 6, 9, 10, 12, 13, and 14 have been amended and claim 5 has been canceled.  Applicant's amendment to the specification and the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 17 February 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-14 have been considered but are moot in view of the new ground(s) of rejection set forth below.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a reinforcing plate coupled to at least a surface of each of the upper and lower guide plates” renders the claim indefinite as it is unclear if the reinforcing plate is coupled to each of the upper and lower guide plates or a surface of at least one of the upper and lower guide plates.  For examination it was assumed the reinforcing plate was coupled to a surface of only one of the upper or lower guide plate as is shown in Fig. 2 of the pending application.  
Claims 2-4 and 6-11 are also rejected for the reasons above due to dependence on claim 1. 
Clarification is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen US 2004/0051546 (Thiessen) in view of Perego et al. US 2018/0052190 (Perego) and in further view of Di Stefano US 2007/0269999 (Di Stefano).
Regarding claim 1, Thiessen teaches (Fig. 8) a probe card, comprising:
a first plate (sheets 74a and 74b considered first plate);
a second plate (sheets 76a and 76b considered second plate) coupled to a lower portion of the first plate (see Fig. 8 –76a, 76b coupled to lower portion of 74a, 74b);
an upper guide plate (sheet 56) provided on an upper surface of the first plate (sheet 56 on upper surface of member 74a, 74b); 
a lower guide plate (sheet 58) provided on a lower surface of the second plate (sheet 58 on lower surface of 76a, 76b);
wherein when viewed from above, the upper (sheet 56) and lower (sheet 58) guide plates are configured to have smaller areas than the first and second plates (sheet 56 and 58 have smaller areas than members 74a, 74b, 76a, 76b as shown in Figs. 6-7), so that upper and lower surfaces of the first and second plates are exposed (surfaces of members 74a, 74b, 76a, 76b are exposed as shown in Figs. 6-8).
Thiessen does not teach a reinforcing plate coupled to at least a surface of each of the upper and lower guide plates, wherein at least one of the upper and lower guide plates is made of an anodic oxide film material, and when the reinforcing plate configured to have a smaller area than the first and second plates. 
Perego teaches (Fig. 7A) a reinforcing plate coupled to at least a surface of each of the upper and lower guide plates (see Fig. 7A – plate 33 coupled to the surface of plate 32 is considered the reinforcing plate coupled to the upper guide.  Plate 31 coupled to the surface of plate 32 is considered the reinforcing plate coupled to the lower guide.  It is noted that guides 23 and 22 each consist of two plates.  One of the plates corresponds to the claimed “guide plate” while the second one of these plates corresponds to the “reinforcing plate”.  Such an interpretation appears consistent with the pending application in which Fig. 2 shows guide plate GP and reinforcing plate RP have a similar relationship as that taught by Perego.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower guide plates taught by Thiessen to be coupled to a reinforcing plate of the same size as taught by Perego in order to create a recess in the guide structure to reduce friction at the probes as taught by Perego (see para [0027]).  The combination of Thiessen in view of Perego would result in the reinforcing plate configured to have a smaller area than that first and second plates as claimed.
	Thiessen in view of Perego does not teach the upper and lower guide plates made of an anodic oxide film material.
	Di Stefano teaches (Fig. 2A) the upper and lower guide plates made of an anodic oxide film material (see para [0055] – contact holder plates 114, 118 are anodized aluminum plates.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plates taught by Thiessen in view of Perego to be made of anodic oxide film material as taught by Di Stefano in order to have insulating, lightweight, and durable plates.  
Regarding claim 2, Thiessen teaches (Fig. 8) the probe card of claim 1, wherein the upper guide plate (sheet 56) is provided in an upper mounting area formed on the upper surface of the first plate (see Fig. 8 – sheet 56 formed in recessed area of member 74a, 74b), and
the lower guide plate (sheet 58) is provided in a lower mounting area formed on the lower surface of the second plate (see Fig. 8 – sheet 58 formed in recessed area of member 76a, 76b).
Regarding claim 3, Thiessen teaches (Fig. 8) the probe card of claim 2, wherein the upper mounting area is configured as a concave recess in the upper surface of
the first plate (see Fig. 8 – sheet 56 formed in recessed area of member 74a,74b), and the lower mounting area is configured as a concave recess in the lower surface of the second plate (see Fig. 8 – sheet 58 formed in recessed area of member 76a,76b).
Regarding claim 4, Thiessen teaches (Fig. 8) the probe card of claim 1, further comprising:
a first through-hole (aperture 78) formed in the first plate (member 74); and
a second through-hole (aperture 54) formed in the second plate (member 76) at a position corresponding to the first through-hole (see Fig. 8 – apertures 78 and 54 are in corresponding positions),
wherein a plurality of probes (probe pin 64) is positioned in the first and second through-holes (see Fig. 8 – probe pins 64 positioned in apertures 78, 54).
Regarding claim 6, Thiessen in view of Perego in view of Di Stefano teaches the probe card of claim 1, wherein the reinforcing plate comprises a cutout hole for allowing the plurality of probes to be positioned therein (the combination of Thiessen in view of Perego as modified in claim 1 necessarily teaches a reinforcing plate with a cutout hole for the probes to be positioned as Perego teaches in Fig. 7A  plates 33, 31 considered the reinforcing plate, include an aperture through which the probes pass as shown).
Regarding claim 7, Thiessen teaches (Fig. 8) the probe card of claim 1, wherein the first and second plates are made of a metal material (see para [034] – members 74, 76 are made of Invar foil which is an iron-nickel alloy and thus made of a metal material per para [0027]).
Regarding claim 11, Thiessen in view of Perego teaches the probe card of claim 1, but does not teach wherein at least one of the upper and lower guide plates is configured by stacking a plurality of anodic oxide films.
Di Stefano teaches (Fig. 4B) upper and lower guide plates is configured by stacking a plurality of anodic oxide films (see Fig. 4B and para [0084] – holder plates formed from stack of 426-1 to 426-4 made of anodized aluminum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plates taught by Thiessen in view of Perego to be configured by stacking a plurality of anodic oxide films as taught by Di Stefano for heat dissipation as taught by Di Stefano (see para [0080]). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen US 2004/0051546 (Thiessen) in view of Perego et al. US 2018/0052190 (Perego) in view of Di Stefano US 2007/0269999 (Di Stefano) and in further view of Dang et al. US 2010/0231249 (Dang).
Regarding claim 8, Thiessen in view of Perego in view of Di Stefano teaches the probe card of claim 1, but does not teach wherein the first and second plates are made of a ceramic material. 
Dang teaches the first and second plates are made of a ceramic material (see Fig. 1 and para [0030] – template 110, guide plate 112, and spacer elements 114 are made from silicon nitride, a known ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plates taught by Thiessen in view of Perego in view of Di Stefano to be made of a ceramic material as taught by Dang in order to take advantage of the properties of ceramic including hardness and thermal stability.
Regarding claim 9, Thiessen in view of Perego in view of Di Stefano teaches the probe card of claim 5, but does not teach wherein the reinforcing plate is made of a Si3N4 material.
Dang teaches the first and second plates are made of a ceramic material (see Fig. 1 and para [0030] – template 110, guide plate 112, and spacer elements 114 are made from silicon nitride, a known ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plates taught by Thiessen in view of Perego in view of Di Stefano to be made of a silicon nitride as taught by Dang in order to take advantage of the properties of ceramic include hardness and thermal stability.
Regarding claim 10, Thiessen in view of Perego in view of Di Stefano teaches the probe card of claim 5, but does not teach wherein the reinforcing plate is made of a ceramic material.
Dang teaches all the plates supporting the probes are ceramic (see Fig. 1 and para [0030] – template 110, guide plate 112, and spacer elements 114 are made from silicon nitride, a known ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing plate taught by Thiessen in view of Perego in view of Di Stefano to be made of a ceramic material as taught by Dang in order to take advantage of the properties of ceramic include hardness and thermal stability.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen US 2004/0051546 (Thiessen) in view of Perego et al. US 2018/0052190 (Perego).
Regarding claim 12, Thiessen teaches (Fig. 6-8) a probe card, comprising:
a first plate (sheets 74a and 74b) including a first through-hole (aperture 78);
a second plate (sheets 76a and 76b) coupled to a lower portion of the first plate (see Fig. 8 – sheets 76a and 76b are coupled to sheets 74a and 74b) and including a second through-hole (aperture 54);
an upper guide plate (sheet 56) provided on an upper surface of the first plate (sheet 56 is on an upper surface of plate formed by sheets 74a and 74b) and including an upper guide hole (hole 60) for allowing insertion of a probe (probes 64 inserted through hole 60);
a lower guide plate (sheet 58) provided on a lower surface of the second plate (sheet 58 on lower surface of plate formed by sheets 76a, 76b) and including a lower guide hole (hole 62) for allowing insertion of the probe (probes 64 inserted through hole 62) and when viewed from above, the upper (sheet 56) and lower (sheet 58) guide plates are configured to have smaller areas than the first and second plates (sheet 56 and 58 have smaller areas than members 74a, 74b, 76a, 76b as shown in Figs. 6-7), so that upper and lower surfaces of the first and second plates are exposed (surfaces of members 74a, 74b, 76a, 76b are exposed as shown in Figs. 6-8).
Thiessen does not teach an upper reinforcing plate provided between the first plate and the upper guide plate and including an upper cutout hole; and
a lower reinforcing plate provided between the second plate and the lower guide
plate and including a lower cutout hole,
wherein the first and second plates are positioned between the upper guide plate
and the upper reinforcing plate, and the lower guide plate and the lower reinforcing plate so as to support the upper guide plate and the upper reinforcing plate, and the lower guide plate and the lower reinforcing plate, and
wherein when viewed from above, the upper reinforcing plate, and the lower reinforcing plate are configured to have smaller areas than the first and second plates, so that upper and lower surfaces of the first and second plates are exposed. 
Perego teaches (Fig. 7A) an upper reinforcing plate including an upper cutout hole (see Fig. 7A – plate 33 coupled to the surface of plate 32 is considered the upper reinforcing plate coupled to the upper guide.  Such an interpretation appears consistent with the pending application in which Fig. 2 shows guide plate GP and reinforcing plate RP have a similar relationship as that taught by Perego.); and
a lower reinforcing plate including a lower cutout hole (see Fig. 7A – Plate 31 coupled to the surface of plate 32 is considered the reinforcing plate coupled to the lower guide.  Such an interpretation appears consistent with the pending application in which Fig. 2 shows guide plate GP and reinforcing plate RP have a similar relationship as that taught by Perego).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower guide plates taught by Thiessen to be coupled to a reinforcing plate of the same width as taught by Perego in order to create a central recess in the guide structure to reduce friction at the probes as taught by Perego (see para [0027]).  The combination of Thiessen in view of Perego as described, in which the guide plate 56, 58 of Thiessen are modified to include a reinforcing plate as taught by plates 31 and 33 in Perego would necessarily result in the upper reinforcing plate provided between the first plate and the upper guide plate and the lower reinforcing plate provided between the second plate and the lower guide plate and , wherein the first and second plates are positioned between the upper guide plate and the upper reinforcing plate, and the lower guide plate and the lower reinforcing plate so as to support the upper guide plate and the upper reinforcing plate, and the lower guide plate and the lower reinforcing plate, and wherein when viewed from above, the upper reinforcing plate, and the lower reinforcing plate are configured to have smaller areas than the first and second plates.
Regarding claim 13, Thiessen teaches (Fig. 8) a probe card, comprising:
a first plate (sheets 74a and 74b) including a first through-hole (aperture 78);
a second plate (sheets 76a and 76b) coupled to a lower portion of the first plate (see Fig. 8 – sheets 76a and 76b are coupled to sheets 74a and 74b) and including a second through-hole formed at a position corresponding to the first through-hole (aperture 54);
an upper guide plate (sheet 56) provided on an upper surface of the first plate (sheet 56 is on an upper surface of the sheets 74a,b) and including an upper guide hole for allowing insertion of a probe (hole 60 for insertion of probe 64);
a lower guide plate (sheet 58) provided on a lower surface of the second plate (sheet 58 on lower surface of plate formed by sheets 76a, 76b) and including a lower guide hole for allowing insertion of the probe inserted through the upper guide hole (probe inserted through hole 62);
wherein a first end of the probe is inserted into and protrudes from the upper guide hole of the upper guide plate (probes 64a extends from sheet 56), an intermediate body portion thereof is positioned in the upper cutout hole, the first through-hole, the second through-hole, and the lower cutout hole (see Fig. 8 – intermediate portion of probe in layers 74a,b,c,d and 76a,b,c,d), and a second end thereof is inserted into and protrudes from the lower guide hole of the lower guide plate (see Fig. 8 – second end of probe 64b extends from sheet 58) ; and
wherein when viewed from above the upper and lower guide plates are configured to have smaller areas than the first and second plates (sheet 58 has a smaller area than the layers 74a,b .Sheet 58 has smaller area than plats 76a,b ), so that surfaces of the first and second plates are exposed (see Fig. 8 – surfaces of 74a,b and 76a,b are exposed along the edge as shown.), wherein the upper guide plate, the first plate, the second plate, and the lower guide plate are sequentially stacked (see Fig. 8 – sequentially stack of layers).
Thiessen does not teach an upper reinforcing plate provided between the upper guide plate and the first plate and including an upper cutout hole for allowing the probe inserted through the upper guide hole of the upper guide plate to be positioned therein; and
a lower reinforcing plate provided between the lower guide plate and the second plate and including a lower cutout hole, for allowing the probe inserted through the upper guide hole of the upper guide plate to be positioned therein.
Perego teaches (Fig. 7A) an upper reinforcing plate and including an upper cutout hole for allowing the probe inserted through the upper guide hole of the upper guide plate to be positioned therein (see Fig. 7A – plate 33 coupled to the surface of plate 32 is considered the upper reinforcing plate coupled to the upper guide.  Such an interpretation appears consistent with the pending application in which Fig. 2 shows guide plate GP and reinforcing plate RP have a similar relationship as that taught by Perego.); and
a lower reinforcing plate including a lower cutout hole, for allowing the probe inserted through the upper guide hole of the upper guide plate to be positioned therein (see Fig. 7A – Plate 31 coupled to the surface of plate 32 is considered the reinforcing plate coupled to the lower guide.  Such an interpretation appears consistent with the pending application in which Fig. 2 shows guide plate GP and reinforcing plate RP have a similar relationship as that taught by Perego).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower guide plates taught by Thiessen to be coupled to a reinforcing plate of the same width as taught by Perego in order to create a central recess in the guide structure to reduce friction at the probes as taught by Perego (see para [0027]).  The combination of Thiessen in view of Perego as described, in which the guide plate 56, 58 of Thiessen are modified to include a reinforcing plate as taught by plates 31 and 33 in Perego would necessarily result in the upper reinforcing plate provided between the first plate and the upper guide plate and the lower reinforcing plate provided between the second plate and the lower guide plate and , wherein the first and second plates are positioned between the upper guide plate and the upper reinforcing plate, and the lower guide plate and the lower reinforcing plate so as to support the upper guide plate and the upper reinforcing plate, and the lower guide plate and the lower reinforcing plate, and
wherein when viewed from above, the upper reinforcing plate, and the lower reinforcing plate are configured to have smaller areas than the first and second plates.
Regarding claim 14, Thiessen teaches (Fig. 8) a probe card, comprising:
a first plate (sheets 74a and 74b) made of a metal material (see para [034] – members 74, 76 are made of Invar foil which is an iron-nickel alloy and thus made of a metal material per para [0027]) and including a first through-hole (aperture 78);
a second plate (sheets 76a and 76b) coupled to a lower portion of the first plate (76a,b are coupled to 74a,b), made of a metal material (see para [034] – members 74, 76 are made of Invar foil which is an iron-nickel alloy and thus made of a metal material per para [0027]), and including a second through-hole (aperture 54);
an upper guide plate (sheet 56) provided on an upper surface of the first plate (sheet 56 is provided on top of sheets 74a,74b) to have smaller area than the first plate (sheet 56 has a smaller area than sheets 74a,74b) and including an upper guide hole (hole 60) for allowing insertion of a probe (probes 64 inserted through hole 60);
a lower guide plate (sheet 58) provided on a lower surface of the second plate (sheet 58 is provided on slower surfaces of 76a,76b) to have smaller area than the second plate (sheet 56 has a smaller area than sheets 76a,76b) and including a lower guide hole (hole 62) for allowing insertion of the probe (probes 64 inserted through hole 62); , wherein the upper guide plate, the first plate, the second plate, and the lower guide plate are sequentially stacked (see Fig. 8 – sequentially stack of layers), wherein when viewed from above the upper and lower guide plates are configured to have smaller areas than the first and second plates (sheet 58 has a smaller area than the layers 74a,b .Sheet 58 has smaller area than plats 76a,b ), so that surfaces of the first and second plates are exposed (see Fig. 8 – surfaces of 74a,b and 76a,b are exposed along the edge as shown.).
Thiessen does not teach an upper reinforcing plate provided between the first plate and the upper guide plate and including an upper cutout hole for allowing the probe to be positioned therein; and
a lower reinforcing plate provided between the second plate and the lower guide plate and including a lower cutout hole for allowing the probe to be positioned therein, wherein the upper guide plate, the upper reinforcing plate, the first plate, the second plate, the lower reinforcing plate, and the lower guide plate are sequentially stacked, and
wherein when viewed from above, the upper and lower reinforcing plates are configured to have smaller areas than the first and second plates.
Perego teaches (Fig. 7A) an upper reinforcing plate and including an upper cutout hole for allowing the probe inserted through the upper guide hole of the upper guide plate to be positioned therein (see Fig. 7A – plate 33 coupled to the surface of plate 32 is considered the upper reinforcing plate coupled to the upper guide.  Such an interpretation appears consistent with the pending application in which Fig. 2 shows guide plate GP and reinforcing plate RP have a similar relationship as that taught by Perego.); and
a lower reinforcing plate including a lower cutout hole, for allowing the probe inserted through the upper guide hole of the upper guide plate to be positioned therein (see Fig. 7A – Plate 31 coupled to the surface of plate 32 is considered the reinforcing plate coupled to the lower guide.  Such an interpretation appears consistent with the pending application in which Fig. 2 shows guide plate GP and reinforcing plate RP have a similar relationship as that taught by Perego).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower guide plates taught by Thiessen to be coupled to a reinforcing plate of the same width as taught by Perego in order to create a central recess in the guide structure to reduce friction at the probes as taught by Perego (see para [0027]).  The combination of Thiessen in view of Perego as described, in which the guide plate 56, 58 of Thiessen are modified to include a reinforcing plate as taught by plates 31 and 33 in Perego would necessarily result in the upper reinforcing plate provided between the first plate and the upper guide plate and the lower reinforcing plate provided between the second plate and the lower guide plate and , wherein the first and second plates are positioned between the upper guide plate and the upper reinforcing plate, and the lower guide plate and the lower reinforcing plate so as to support the upper guide plate and the upper reinforcing plate, and the lower guide plate and the lower reinforcing plate, and wherein when viewed from above, the upper reinforcing plate, and the lower reinforcing plate are configured to have smaller areas than the first and second plates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868